702 S.E.2d 790 (2010)
SCOTT
v.
The STATE.
No. A11A0065.
Court of Appeals of Georgia.
October 29, 2010.
Sharon L. Hopkins, Augusta, for Appellant.
Daniel J. Porter, District Attorney, James Michael McDaniel, Assistant District Attorney, for Appellee.
BLACKBURN, Senior Appellate Judge.
Following a jury trial, Lee Dixon Scott appeals his conviction of rape,[1] raising as his only enumeration of error the sufficiency of the evidence. The child victim, who was under ten years old, testified at trial that Scott (her father) placed his private inside her private when they were in the bathroom. It is well established that in rape cases, the victim's testimony alone is sufficient to support a conviction. Johnson v. State.[2] See Newton v. State.[3] Scott's argument that the victim's testimony was not credible does not apply in the appellate context, as "[d]etermining the credibility of witnesses is entirely within the province of the jury." (Punctuation *791 omitted.) McKinney v. State.[4] The evidence sufficed to sustain the convictions.
Judgment affirmed.
BARNES, P.J., and ADAMS, J., concur.
NOTES
[1]  OCGA § 16-6-1(a)(2).
[2]  Johnson v. State, 280 Ga.App. 341, 342-343(2), 634 S.E.2d 134 (2006).
[3]  Newton v. State, 296 Ga.App. 332, 336(1)(b), 674 S.E.2d 379 (2009).
[4]  McKinney v. State, 269 Ga.App. 12, 16(2), 602 S.E.2d 904 (2004).